         Case 8:15-cv-03068-PJM Document 124 Filed 03/29/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                   (Southern Division)


 JAMES HERBERT BOYD, JR., et al.,

                Plaintiffs,

         v.                                           Case No. 8:15-cv-03068-PJM

 SFS COMMUNICATIONS, LLC, et al.,

                Defendants.


                  PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION

       Plaintiffs James Boyd, Jr., John Poles, Steven Borden, and Courtney Wilson, by

and through undersigned counsel, pursuant to Federal Rule of Civil Procedure 23, hereby

move for class certification of a class consisting of all individuals employed directly by

SFS Defendants from September 24, 2012 until July 1, 2018 who performed cable

installation work in Maryland for CUI Defendants. As grounds for this motion, Plaintiffs

submit the accompanying memorandum of law in support thereof and exhibits thereto.

       WHEREFORE, Plaintiffs request that their Motion for Class Certification be granted.

Specifically, Plaintiffs request that the Court certify a class of all individuals employed directly

by SFS Defendants from September 24, 2012 until July 1, 2018 who performed cable installation

work in Maryland for CUI Defendants; authorize notice of the certification to the class by mail

and email pursuant to Rule 23(c)(2)(B); approve the form of the notice attached as Exhibit 21 to

Plaintiffs’ memorandum of law in support of the Motion; and order CUI Defendants to produce a

list in Excel or other electronic manipulable format containing the names, employee or

technician identification numbers, last known addresses, phone numbers, emails, and the last



                                                  1
         Case 8:15-cv-03068-PJM Document 124 Filed 03/29/19 Page 2 of 3



four digits of their social security numbers for all class members within 10 days of the ruling

granting class certification for the limited purpose of sending notice to class members.




Date: March 29, 2019                                 Respectfully submitted,
                                                     s/ Sam J. Smith
                                                     Sam J. Smith
                                                     Loren B. Donnell
                                                     BURR & SMITH, LLP
                                                     111 2nd Avenue NE, Suite 1100
                                                     St. Petersburg, Florida 33701
                                                     (813) 253-2010
                                                     ssmith@burrandsmithlaw.com
                                                     ldonnell@burrandsmithlaw.com

                                                     Omar Vincent Melehy
                                                     Andrew Balashov
                                                     MELEHY & ASSOCIATES LLC
                                                     8403 Colesville Road, Suite 610
                                                     Silver Spring, Maryland 20910
                                                     (301) 587-6364
                                                     ovmelehy@melehylaw.com
                                                     abalashov@melehylaw.com

                                                     Joseph B. Espo
                                                     Jessica P. Weber
                                                     BROWN, GOLDSTEIN & LEVY, LLP
                                                     120 East Baltimore Street, Suite 1700
                                                     Baltimore, Maryland 21202
                                                     (410) 962-1030
                                                     jbe@browngold.com
                                                     jweber@browngold.com

                                                     Attorneys for the Plaintiffs




                                                 2
         Case 8:15-cv-03068-PJM Document 124 Filed 03/29/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that on March 29, 2019 a copy of the foregoing was served via ECF to

counsel of record.


                                               /s/ Sam J. Smith
                                               Sam J. Smith




                                              3
